Mr. Justice Robb
delivered the opinion of the Court:
In an interference proceeding wé must give to claims the broadest interpretation which they will reasonably support, and *15we are not at liberty to import limitations therein to meet the exigencies of a particular situation. Miel v. Young, 29 App. D. C. 481; Lindmark v. Hodgkinson, 31 App. D. C. 612. The reasonable presumption is that an inventor intended to protect his invention broadly, and, consequently, the scope of a claim in an interference proceeding should not be restricted beyond the fair and ordinary meaning of the words. The issue here is that of priority under the claims as drawn, and not of priority under other and different claims.
Turning, now, to the claims of the present case, we agree with the Examiner of Interferences that a structure of the character described, provided with registering openings, the outer opening adapted to receive either a cap for closing it or a hose tube extending into the inner opening, answers the requirements of these claims. Such a structure would readily permit the change from one kind of cleaner to another. If the hose tube was intended to be included in the combination, the claim should have been drawn to that end.
It is apparent that appellant’s motion to amend his preliminary statement would have been granted but for the interpretation placed upon the claims, and we are of the opinion that it should have been. His evidence very clearly establishes the fact that, several months prior to the earliest date which may bo given the appellee, he manufactured and sold cleaners answering the requirements of the counts as we have construed them. The decision, therefore, is reversed, and the case returned to the Patent Office for appropriate action. Reversed.